Citation Nr: 0906494	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

2.  Entitlement to service connection for lumbothoracic disc 
disease with arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to March 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and August 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, which denied the 
benefits sought on appeal.

The Veteran presented testimony via videoconference before a 
Veterans Law Judge in May 2004.  The hearing transcript has 
been associated with the claims folder and has been reviewed.

The record contains two prior denials of claims for service 
connection for back pain, first by a May 1943 rating 
decision, and second by a notice in February 1990, citing a 
lack of new and material evidence.

When the Veteran submitted an application for service 
connection for a back disorder in March 2003, however, he had 
been diagnosed with degenerative disc disease of the lumbar 
spine, with arthritic changes.  Because at the time of his 
1943 and 1990 denials, the Veteran did not have a diagnosed 
back disorder, the Board finds that the back claim currently 
on appeal is for a disability that was not considered by the 
RO in any prior final denial.  Thus, such is appropriately 
viewed as a new claim, and new and material evidence is not 
required prior to adjudication.  See Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996) (holding that a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, can not be the same claim when 
it has not been previously considered.)

In December 2005, the Board denied these claims. Pursuant to 
a Joint Motion on Appeal, the United States Court of Appeals 
for Veterans Claims (Court), in a January 2008 Order, vacated 
the December 2005 Board decision and remanded the matter for 
further action.

In July 2008, the Veteran was informed that the Veterans Law 
Judge who had conducted his May 2004 hearing was no longer 
employed by the Board.  He was offered and accepted an 
additional hearing.  Therefore, the Veteran's claim was 
remanded in August 2008 for further development, to include 
the scheduling of a new hearing.  This hearing was conducted 
in December 2008 by the undersigned Veterans Law Judge.  The 
Veteran's appeal has been returned to the Board for further 
appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was administered spinal anesthesia for 
surgery during service, and he later underwent a spinal tap 
during this same hospitalization.  

2.  The Veteran's current diagnoses include peripheral 
neuropathy and lumbothoracic disc disease with arthritis.  

3.  The preponderance of the evidence is against a finding 
that there is continuity of symptomatology since active 
service for the Veteran's neuropathy or numbness of the legs.  

4.  The preponderance of the evidence is against a finding 
that there is a nexus between the Veteran's neuropathy or 
numbness of the legs and either the spinal anesthesia or 
spinal tap administered during active service. 

5.  The preponderance of the evidence is against a finding 
that there is continuity of symptomatology since active 
service for the Veteran's back pain.  

6.  The preponderance of the evidence is against a finding 
that there is a nexus between the Veteran's current back 
disability and either the spinal anesthesia or spinal tap 
administered during active service. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not 
incurred due to active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2008).

2.  Lumbothoracic disc disease with arthritis was not 
incurred due to active service, nor may arthritis be presumed 
to have been incurred due to active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Board finds that the duty to notify has 
been met.  The Veteran was provided with a September 2001 
VCAA letter prior to the initial adjudication of his claim 
for service connection for peripheral neuropathy and a July 
2003 VCAA letter prior to the initial adjudication of his 
claim for service connection for his back disability.  These 
letters each told the Veteran what evidence was needed to 
substantiate the claims for service connection.  The Veteran 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records. 

In regards to the notice required by Dingess, Veteran status 
is well established and is not at issue in this case.  The 
September 2001 and July 2003 letter notified the Veteran of 
the need to show a current disability and a relationship 
between that disability and active service.  

The Veteran has not received notice pertaining to the degree 
of disability or the assignment of effective dates.  However, 
as his claims will be denied, neither a disability evaluation 
nor an effective date will be assigned.  Therefore, the 
failure to provide this notice to the Veteran does not result 
in any harm to his claim, and the Board may proceed with 
consideration of his appeal.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The Board further finds that the duty to assist the Veteran 
has also been met.  The Veteran has responded to the request 
for evidence by submitting extensive private medical records.  
He testified at the December 2008 hearing that any other 
private medical records were no longer available.  The 
service treatment records have been obtained.  The Board 
notes the Veteran's testimony that suggests some of his 
records were destroyed in the fire at the National Personnel 
Records Center, but a review of the claims folder shows that 
it contains extensive records covering the Veteran's entire 
six months of active duty.  These include hospital records 
reflecting the treatment cited by the Veteran.  All pertinent 
VA treatment records have been obtained.  The Veteran has 
been afforded a new VA examination and an additional opinion 
with expanded reasons and bases was obtained in accordance 
with the instructions of the Court.  The Veteran has been 
afforded two hearings before Veteran Law Judges.  The first 
hearing was before a Judge who is no longer employed by the 
Board, and the second was before the undersigned.  There is 
no indication that there is any additional relevant evidence 
regarding either claim.  Therefore, the Veteran's claim is 
ready for appellate review.  



Background

The Veteran contends that he has developed a low back 
disability and peripheral neuropathy of the feet as a result 
of active service.  He notes that he underwent surgery for 
hemorrhoids during service, and that he was given a spinal 
anesthetic in conjunction with the surgery.  Afterwards, 
during a hospitalization for complications after surgery, the 
Veteran states that he was given a spinal tap.  The Veteran 
argues that these procedures resulted in injuries to his 
spine and led to the development of his current disabilities.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered s noted.  38 C.F.R. § 3.304(b).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Service treatment records include the Veteran's August 1942 
induction examination, which is negative for neurological or 
orthopedic defects.  Specifically referable to the feet, it 
was noted that the Veteran had "broken arches."  He entered 
active duty in October 1942.

In late November 1942, the Veteran presented with complaints 
of abdominal pain of unknown etiology.  Hemorrhoids were 
found on exam and were removed surgically, under spinal 
anesthesia.

Shortly after surgery, in December 1942, the Veteran reported 
epigastric and right lower quadrant pain with constipation.  
He also related pain in the head, back, and legs.  Organic 
studies were negative except for absent knee jerk reflex and 
Achilles reflex on the left.  The impression was a possible 
neurological disorder, and a spinal tap was recommended.  The 
January 1943 results of that tap were negative.

It was noted in the records that during the nine weeks the 
Veteran had been hospitalized and constantly presenting with 
complaints of abdominal pain, bowel movements were entirely 
normal and organic studies referable to his other pain 
complaints produced normal results.  At that time, the 
Veteran was transferred to a different hospital for further 
observation.

Upon transfer, in February 1943, a full examination was 
undertaken, to include orthopedic consultation.  At this 
time, the Veteran reported intestinal trouble and feeling 
"tired and sore all over," with particular painful aches in 
his back, hips, and feet.  He reported back pain, though 
noted its onset as several years prior to service.  Upon 
physical examination, he was able to stand straight and had 
no limitation of motion in his back.  Muscle spasms were not 
present.  While there was slight lumbosacral tenderness, 
straight leg raising was not limited.  An x-ray of the 
lumbosacral spine was negative for abnormalities.  The only 
finding referable to his feet was a diagnosis of moderate, 
bilateral pes planus.  A neurological examination was also 
normal.  The overall impression was no diagnosis of a back 
disorder.  Instead, a psychoneurosis disorder with somatic 
manifestations was diagnosed.

The Veteran was medically discharged from service in March 
1943, for pathology unrelated to this appeal.

A letter from Dr. G.L.V.L. states that he treated the Veteran 
for chronic low back pains in 1972.  The letter was 
apparently written and was received by the VA in 2005.

Post-service treatment records referable to the Veteran's 
complaints of tingling and numb feet begin with a November 
1974 private treatment record in which the Veteran is 
recorded to have superficial pain in the left right great 
toe.  An electromyography (EMG) revealed normal nerve 
conduction studies and normal needle examination of the 
distal muscles.  The interpretation was no presence of 
peripheral neuropathy.

In February 1988, the Veteran presented to a VA clinic with 
complaints of foot coldness and tingling.  No diagnosis was 
made.  Complaints of numbness and tingling resurfaced in 
April and October 1992.  His reflexes were 1+, or low 
normal/slightly diminished.  An EMG was conducted in March 
1993 by Dr. C.H., resulting in an abnormal nerve study of the 
left lower extremity.  Specifically, there was evidence of 
"mild to moderate partial acute denervation" in the left 
bicep femoris.  However, studies for the peroneal and tibial 
nerves were normal.  A magnetic resonance imagining (MRI) 
study showed some minor degenerative disc disease at L4-L5 
level.  

Private medical records dated November 1994 show that the 
Veteran was seen with complaints of numbness.  An EMG and 
nerve conduction study was consistent with left S1 
radiculopathy.  There was also the possibility of a 
borderline left carpal tunnel syndrome.  The Veteran 
continued to be seen for numbness in his feet in 1996 and 
1997.  

A March 1999 private X-ray study revealed mild degenerative 
disc disease and spondylitic change on the left at the upper 
lumbar levels.  

A January 2002 letter from the one of the Veteran's private 
doctors, Dr. C.H., states that the Veteran complained of 
numbness of the feet, which he reported had actually been 
present since the 1950s and 1960s.  The doctor was concerned 
that the Veteran may have a neuropathy.  

Additional January 2002 records from Dr. C.H note that the 
Veteran had reported numbness in his feet beginning in basic 
training in the 1940s.  The surgery for hemorrhoids was 
noted, as well as the shots in the vicinity of the low back 
and the spinal tap.  The Veteran admitted to Dr. C.H. that he 
had been told by VA to see his private doctors and try to get 
evidence that his numbness in his feet was caused by the 
shots in his back.  Dr. C.H. explained to him that he did not 
believe that this was the case.  

In February 2002, an additional EMG was conducted and 
revealed abnormal motor nerve conduction velocities in the 
peroneal, tibial, and sural nerves.  It was noted that these 
findings were highly consistent with bilateral polyneuropathy 
of the lower extremities.

In May 2002, the Veteran's private physician, Dr. C.J. wrote 
that the Veteran "had a long history of feet numbness ... 
which began after a spinal tap in 1943."  The doctor noted 
the 1994 nerve conduction test and its suggestion of left S1 
radiculopathy which "could account for the numbness" and 
which he indicated "could have been caused by the spinal 
block in 1943."  The Board notes that this physician 
resubmitted the same opinion two additional times over the 
course of the appeal, in November 2003 and May 2005.  The 
November 2003 and May 2005 opinions add "I have reviewed his 
records", and that his opinion had not changed.  

In June 2002, another of the Veteran's private physicians, 
Dr. M.V. wrote that the Veteran "sustained a back injury 
during his military service and since this injury has had 
intermittent back pain."  He then concluded that the 
Veteran's lumbar problems were likely to be a result of his 
previous injury during military service."  This same doctor 
submitted a second letter in December 2003, in which he again 
noted that the Veteran had a history of a back injury in 
service, and stated that he had experienced progressive 
peripheral neuropathy since that time.  

A different physician, Dr. K.P. wrote, in October 2002, that 
"it is very possible and also probable that at least a great 
deal of his nerve damage was indeed inflicted at the time of 
his lumbar puncture in 1943."  She went further to say, 
however, that "it is impossible to prove that point in the 
absence of records and also in the absence of previous 
imaging study."

The Veteran underwent a VA nerves examination in January 
2003.  The examiner specifically quoted from the spinal tap 
results in the service medical records, evidencing a review 
of those records.  The diagnosis of neuropathy of the lower 
extremities was confirmed on exam.  The physician stated that 
he could not relate the Veteran's neuropathy to the spinal 
anesthesia or the spinal tap in service.  He explained that 
the time relationship to the development of the neuropathy 
was long after the 1943 surgery, and if it were the cause of 
his problems, the doctor would have expected it immediately 
after the tap.  He also indicated that it would be hard to 
relate progressive problems from the spinal tap or spinal 
anesthesia unless the Veteran had developed arachnoiditis, 
which, he noted, has never been found on the Veteran's MRI 
scans.

In September 2003, the Veteran submitted an opinion from a 
physician who stated that based on diagnostic testing, the 
numbness in his feet was not due to poor circulation.  He 
then added that "[m]y guess is that this has to do with a 
nerve study."

The Veteran underwent VA neurological examination in January 
2005.  The examiner indicated that he reviewed the Veteran's 
service records, specifically referring to his spinal tap 
procedures and the lack of founded complaints of back trouble 
in service.  He concluded that he did not feel his neurologic 
conditions related to the spinal taps in service.  

In March 2005, the Veteran underwent additional VA 
examination.  This examiner also took into consideration the 
Veteran's records and his diagnosis of degenerative disc 
disease of the lumbar spine.  He indicated that he could find 
no relationship between the two.  He opined accordingly that 
the current degenerative disability was not related to the 
Veteran's in-service spinal taps. 

At a March 2007 VA history and physical examination, the 
Veteran reported that he has experienced numbness in his feet 
for many years, and that swelling had started in 1995 or 
1996.  The numbness was constant, and was located from the 
ankle down.  He also experienced occasional numbness of the 
fingertips.  

The Veteran was afforded another VA examination of the spine 
in October 2008.  The claims folder was available and 
reviewed.  The Veteran noted his hemorrhoidectomy in service, 
and the needles used to administer the anesthesia prior to 
the surgery.  He also described the subsequent spinal tap and 
said it was at this time that he developed numbness of the 
feet, which had since been present continuously.  The Veteran 
was diagnosed with polyneuropathy in 1973.  There had been at 
least one MRI that did not show any evidence of 
arachnoiditis.  The Veteran experienced some symptoms in the 
upper extremities, but it was largely the lower extremities 
affected by the polyneuropathy.  There was no history of 
lumbar surgery, trauma, or radiation; although the 
possibility was mild radiculopathy on the left only was 
noted.  The Veteran did have back pain, but there was no 
history of a back injury during service.  The examiner 
discussed the Veteran's previous claims as well as the 
findings of the January 2003 VA examination.  Following the 
examination, the diagnostic impressions were degenerative 
disk disease of the lumbosacral spine, and chronic idiopathic 
polyneuropathy lower extremities worse than the upper 
extremities.  

Based on the examination and review of the record, the 
October 2008 VA examiner opined that it was less than likely 
as not that the lumbar spine condition was caused by military 
service, and equally less than likely that the idiopathic 
polyneuropathy is related to the lumbosacral spine disease.  
The rationale for this judgment is that there was no history 
of back injury or MRI findings to support lower cord 
involvement and likewise no MRI evidence of previous 
arachnoiditis or other insult to the lumbar levels of the 
spine cord.  The Veteran's diminished range of motion and 
discomfort in the lumbar spine was the result of simple 
degenerative disk disease.  The examiner further opined that 
it was clear that the deficit in the feet in terms of 
numbness is not related to spinal pathology.  

Analysis

Initially, the Board notes that in regards to both of the 
Veteran's claimed disabilities, the August 1942 induction 
examination showed that no neurological or orthopedic defects 
were found.  Therefore, the presumption of soundness applies.  
The Board further notes the service treatment records in 
which the Veteran reported that his back and leg pain dated 
to several years prior to entering service.  However, the 
Veteran's statements are the only evidence of symptoms prior 
to service and they, standing alone, do not constitute the 
clear and unmistakable evidence required to demonstrate the 
existence of chronic disabilities and rebut the presumption 
of soundness.  The Veteran is presumed to have not had 
peripheral neuropathy or lumbothoracic disc disease prior to 
entering service.  38 C.F.R. § 3.304(b).

Peripheral Neuropathy

The medical records establish that the Veteran has a current 
diagnosis of peripheral neuropathy of the lower extremities.  
Furthermore, the service treatment records confirm that the 
Veteran was given anesthesia in his low back and that he 
underwent a spinal tap.  Therefore, the outcome of the 
Veteran's claim is dependent on whether or not there is a 
relationship between the Veteran's current disability and the 
events during service.  

The Board finds that the evidence does not establish 
continuity of symptomatology between active service and the 
Veterans' current peripheral neuropathy.  The Veteran 
contends that he has experienced numbness in his feet on a 
continuous basis since discharge.  However, this is not 
supported by the evidence. 

Although the service treatment records show complaints of 
pain in the feet, they are completely negative for complaints 
of numbness.  Moreover, the Veteran underwent an extensive 
examination for his complaints, which included a neurological 
evaluation, with negative results.  The Board concludes that 
the service treatment records do not establish that the 
Veteran was treated for numbness or peripheral neuropathy 
during service.  

The initial post service evidence of peripheral neuropathy is 
the Veteran's complaints of numb feet in November 1974.  
Tests conducted at that time were negative for peripheral 
neuropathy.  He next complained of foot tingling in February 
1988, and he was seen for additional complaints in 1992, 
1993, and 1994.  In January 2002, the Veteran told Dr. C.H. 
that the numbness began in the 1950s or 1960s.  However, in 
subsequent records dated from 2002 to the present, the 
Veteran states that the numbness began during service.  

The Veteran's statements to the Board and to his doctors are 
insufficient to establish continuity of symptomatology from 
active service.  The Veteran is competent to report that he 
experienced numbness in his feet.  However, although 
extensive complaints by the Veteran are contained in the 
service treatment records, these do not include numbness.  
The Veteran's statements are also contradicted by the 
negative findings in the service treatment records, as well 
as the history of numbness beginning in the 1950s and 1960s 
he initially provided to his private doctor in January 2002.  
A 1972 nerve conduction study was also normal.  The Board 
finds that the contemporaneous records and statements that 
failed to show numbness are of greater value than the 
Veteran's current statements made 60 years after discharge 
from service, which means that the preponderance of the 
evidence is against a finding of continuity of 
symptomatology.  

Although continuity of symptomatology is not shown, a nexus 
between the Veteran's current peripheral neuropathy and 
active service may still be established by medical opinion.  

The medical statements which support a relationship between 
the Veteran's peripheral neuropathy and the events in active 
service include the opinion from one of the Veteran's private 
doctors, Dr. C.J., which was first submitted in May 2002.  
This opinion states that the Veteran's numbness "could have 
been caused by the spinal block in 1943".  Subsequent copies 
of this opinion note that Dr. C.J. had reviewed the Veteran's 
records. 

In December 2003, another private doctor, Dr. M.V., wrote 
that the Veteran had a history of a back injury in service, 
and said he had experienced progressive peripheral neuropathy 
since that time.  The spinal anesthesia and spinal tap were 
not specifically mentioned. 

A third private doctor, Dr. K.P., opined in October 2002 that 
it was possible and also probable that a great deal of the 
Veteran's nerve damage was indeed inflicted at the time of 
his lumbar puncture.  However, it was impossible to prove 
this point in the absence of records and a previous imaging 
study.  

In contrast, January 2002 records from one of the Veteran's 
private doctors, Dr. C.H., informed the Veteran that he did 
not believe it to be the case that his numbness of the feet 
was related to the shots in his back or his spinal tap.  

The January 2003 VA examiner stated that he could not relate 
the Veteran's neuropathy to the spinal anesthesia or spinal 
tap in service.  He said that the Veteran first experienced 
neuropathy long after the 1943 surgery, and noted that if 
there had been any damage from either medical procedure, the 
Veteran's symptoms would have begun immediately afterwards.  
Furthermore, the examiner noted that it would be hard to 
relate the Veteran's problems to either the spinal tap or 
anesthesia unless the Veteran had developed arachnoiditis, 
which had never been shown on MRI.  

A January 2005 VA neurological examiner opined that the 
Veteran's neurologic conditions were not related to the 
spinal tap in service.  

Finally, the October 2008 VA examiner opined that it was less 
than likely as not that the polyneuropathy was related to 
service.  The examiner based his conclusion on the complete 
absence of evidence of a back injury, a lack of MRI findings 
to show lower cord involvement, and a lack of MRI findings 
that demonstrate arachnoiditis.  

After weighing both the favorable and unfavorable opinions of 
record, the Board finds that the unfavorable opinions are the 
most persuasive, and the preponderance of the evidence is 
against a finding of a relationship between the Veteran's 
peripheral neuropathy and the events during active service.  

The Board notes that some of both some of the favorable and 
unfavorable opinion are not very helpful.  The May 2002 
statement from Dr. C.J. notes only that peripheral neuropathy 
"could have been caused" without indicating the likelihood of 
this event.  Noting a mere possibility is insufficient to 
establish a nexus.  Furthermore, the December 2003 statement 
from Dr. M.V. is based on an inaccurate reading of the 
evidence, in that it says both that the Veteran injured his 
back in service and that he has experienced progressive 
neuropathy since that time.  As has previously been noted, 
there is no evidence of a back injury in service and there is 
no evidence to confirm neuropathy until many years after 
service.  An opinion based on an inaccurate history is of 
little probative value.  And as for the unfavorable opinions, 
neither the January 2002 private opinion from Dr. C.H. nor 
the January 2005 VA examiner provided any reasons or bases 
for their views.  

The remaining opinions are the October 2002 favorable opinion 
from Dr. K.P. and the unfavorable opinions from the VA 
examiners in January 2003 and October 2008.  Of these 
opinions, the Board finds that the two unfavorable opinions 
contain the best and the most persuasive reasons and bases in 
support of their conclusions.  The October 2002 opinion from 
Dr. K.P. was apparently rendered without a review of the 
Veteran's medical records, as it notes that the opinion is 
impossible to prove without these records or a previous 
imaging study.  On the other hand, both the January 2003 and 
October 2008 examiners reviewed the Veteran's records to 
include MRI findings and then noted a complete lack of MRI 
confirmation of cord damage.  Furthermore, they noted that 
there was no evidence of arachnoiditis of the lower spine, 
which they stressed would be present if the spinal tap or 
anesthesia had caused damage.  Finally, the January 2003 
examiner noted that the Veteran would have experienced 
immediate symptoms if damage had been done during service, 
but that neuropathy was not confirmed until 1972.  

The two VA opinions are based on a more complete review of 
the record and accurate description of what it contains, and 
also provides reasons to support the conclusions based on 
what the evidence does not show.  The October 2002 opinion 
from Dr. K.P. does not contain similar reasons or bases in 
support of its conclusion.  Therefore, the preponderance of 
the evidence is against finding that there is a medical nexus 
between the Veteran's peripheral neuropathy and the events in 
active service, and the Veteran's claim must be denied.

Lumbothoracic Disc Disease with Arthritis

The medical records establish that the Veteran has a current 
diagnosis of lumbothoracic disc disease with arthritis.  
Furthermore, the service treatment records confirm that the 
Veteran was given anesthesia in his low back and that he 
underwent a spinal tap.  Therefore, the outcome of the 
Veteran's claim is dependent on whether or not there is a 
relationship between the Veteran's current disability and the 
events during service.  

The Board finds that the evidence does not establish 
continuity of symptomatology between active service and the 
Veterans' back disability.  The Veteran contends that he has 
experienced back pain on a continuous basis since discharge.  
However, this is not supported by the medical evidence. 

Although the service treatment records confirm that the 
Veteran was seen for vague complaints of back pain, he 
underwent an extensive examination for his complaints, which 
included an orthopedic and neurological evaluation, with 
negative results.  There was no diagnosis of a back 
disability in service, and the Veteran's complaints were 
diagnosed as having psychological basis.  

The post service medical records include a recent letter from 
Dr. G.L.V.L. that states he treated the Veteran for back pain 
in 1972.  The next treatment record to show complaints of 
back pain is the June 2002 letter from Dr. M.V., which notes 
intermittent back pain since a back injury in service.  

The Veteran's statements to the Board and to his doctors are 
insufficient to establish continuity of symptomatology for 
back pain from active service.  The Veteran is competent to 
report that he experienced back pain.  However, the Veteran's 
statements are contradicted by the negative findings on the 
orthopedic examinations in the service treatment records, as 
well as an absence of evidence of treatment for back pain 
until 1972, which was 29 years after discharge.  The examiner 
does not state whether the back pain treated in 1972 was due 
to a physical cause or the psychological cause noted in 
service.  Then, the records are negative for evidence of a 
back disability for another 20 years until the March 1993 MRI 
showed some minor degenerative disc disease at L4-L5 level.  
Significantly, back pain was not noted on the 1974 records 
from the Mayo Clinic.  Even though there are many medical 
records for this period, additional complaints of back pain 
were not recorded until 2002.  The Board finds that the 
contemporaneous records and statements that fail to show 
continuous complaints of back pain from 1943 are of greater 
value than the Veteran's current statements made 60 years 
after discharge from service, which means that the 
preponderance of the evidence is against a finding of 
continuity of symptomatology.  

Although continuity of symptomatology is not shown, a nexus 
between the Veteran's current back disability and active 
service may still be established by medical opinion.  

The medical opinion which supports a causal relationship 
between the Veteran's current back disability and the events 
in service include the June 2002 letter from Dr. M.V., who 
stated that the Veteran had sustained a back injury in 
service and has experienced intermittent pain since that 
time.  He concluded that the Veteran's current lumbar 
problems were likely the result of his previous injury in 
service.  

In contrast, the March 2005 VA examiner reviewed the 
Veteran's records before concluding that there was no 
relationship between the Veteran's current degenerative 
disability and the spinal taps in service.  

The October 2008 VA examiner also reviewed the Veteran's 
records and noted that although the Veteran complained of 
back pain in service, there was no history of a back injury.  
The examiner opined that it was less likely than not that the 
Veteran's lumbar spine condition was caused by military 
service.  The rationale for the opinion was that there was no 
evidence of back injury in service, and no MRI evidence of 
previous arachnoiditis or other insult to the lumbar levels 
of the spinal cord.  The examiner attributed the Veteran's 
diminished range of motion and discomfort in the lumbar spine 
to simple degenerative disc disease.  

The Board finds that the opinions against a relationship 
between the Veteran's current back disability and events in 
service outweigh the opinion in favor of such a relationship.  
The sole favorable opinion to address the etiology of the 
back disability itself instead of the peripheral neuropathy 
is based on the premise that the Veteran sustained a back 
injury in service.  The examiner does not discuss the nature 
of this injury, so it is unclear as to whether he refers to 
the medical procedures performed in 1943 or if he believes 
that there was a separate injury.  The service treatment 
records are negative for evidence of a back injury, and an 
orthopedic examination conducted in 1943 was normal.  
Furthermore, the June 2002 examiner did not provide any 
rationale for his opinion.  

As for the unfavorable opinions, the Board notes that 
although the March 2005 VA examiner had an advantage in that 
he was able to review the Veteran's medical records prior to 
giving his opinion, he also failed to provide any rationale.  
However, the October 2008 VA examiner not only reviewed the 
Veteran's medical records, he also provided reasons and bases 
for his finding that the current back disability was not 
related to service, such as the lack of evidence of back 
injury in service, and no MRI evidence of previous 
arachnoiditis or other insult to the lumbar levels of the 
spinal cord.  The Board finds the rationale for this opinion 
to be the most persuasive.  Therefore, the preponderance of 
the evidence is against finding that there is a medical nexus 
between the Veteran's current back disability and the events 
in active service, and the Veteran's claim must be denied. 


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied. 

Entitlement to service connection for lumbothoracic disc 
disease with arthritis is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


